[Cite as State v. Bronkar, 2013-Ohio-978.]


                                        COURT OF APPEALS
                                    MUSKINGUM COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT


                                              :    JUDGES:
STATE OF OHIO                                 :    W. Scott Gwin, P.J.
                                              :    Sheila G. Farmer, J.
                         Plaintiff-Appellee   :    John W. Wise, J.
                                              :
-vs-                                          :    Case No. CT2012-0043
                                              :
                                              :
CLIFFORD BRONKAR                              :
                                              :
                     Defendant-Appellant      :    OPINION




CHARACTER OF PROCEEDING:                            Criminal Appeal from Muskingum
                                                    County Court of Common Pleas Case
                                                    No. CR2007-0279

JUDGMENT:                                           Affirmed



DATE OF JUDGMENT ENTRY:                             March 13, 2013



APPEARANCES:

For Plaintiff-Appellee                              For Defendant-Appellant

D. MICHAEL HADDOX                                   CLIFFORD BRONKAR
Muskingum County Prosecutor                         Inmate #579014
                                                    P.O. Box 5500
BY: RON WELCH                                       Chillicothe, Ohio 45601
Assistant Prosecuting Attorney
27 North Fifth Street
Zanesville, Ohio 43701
[Cite as State v. Bronkar, 2013-Ohio-978.]


Wise, J.

        {¶1}     Appellant Clifford Bronkar appeals a judgment of the Muskingum County

Common Pleas Court reclassifying him as a sexually oriented offender.

        {¶2}     Appellant was indicted on one count of rape (R.C. 2907.02(A)(1)(c)) and

one count of sexual battery (R.C. 2907.03(A)(5)) on November 2, 2007. On May 21,

2008, he entered a plea of guilty to sexual battery and the rape charge was nolled. He

was sentenced on May 23, 2008 to five years incarceration. He was classified as a Tier

III sex offender under the Adam Walsh Act.

        {¶3}     On May 15, 2012, appellant filed a motion to correct his classification.

The matter came before the court for a reclassification hearing on July 30, 2012.

Appellant was reclassified as a sexually oriented offender. Appellant assigns two errors

on appeal:

        {¶4}     “I. WHETHER THE TRIAL COURT ABUSED ITS DISCRETION IN

FAILING TO VACATE IMPOSED SENTENCE.

        {¶5}     “II. WHETHER THE TRIAL COURT ABUSED ITS DISCRETION IN

IMPOSING THE MAXIMUM SENTENCE.”

        {¶6}     Appellant assigns two errors, both of which challenge his original sentence

imposed in 2008.           The entry he is appealing relates solely to the trial court’s

reclassification from a Tier III sex offender to a sexually oriented offender. All issues

related to his five year prison sentence imposed in 2008 should have been appealed at

that time, and are now res judicata.
Muskingum County App. Case No. CT2012-0043                                        3


      {¶7}     Appellant’s first and second assignments of error are overruled.

      {¶8}     The judgment of the Muskingum County Common Pleas Court is affirmed.




By: Wise, J.

Gwin, P.J. and

Farmer, J. concur

                                                    ______________________________



                                                    ______________________________



                                                    ______________________________

                                                                JUDGES




JWW/r0305
[Cite as State v. Bronkar, 2013-Ohio-978.]


            IN THE COURT OF APPEALS FOR MUSKINGUM COUNTY, OHIO

                                    FIFTH APPELLATE DISTRICT


STATE OF OHIO                                    :
                                                 :
                            Plaintiff-Appellee   :
                                                 :
                                                 :
-vs-                                             :       JUDGMENT ENTRY
                                                 :
CLIFFORD BRONKAR                                 :
                                                 :
                        Defendant-Appellant      :       CASE NO. CT2012-0043




       For the reasons stated in our accompanying Memorandum-Opinion on file, the

judgment of the Muskingum County Court of Common Pleas is affirmed.               Costs

assessed to appellant.




                                                     _________________________________


                                                     _________________________________


                                                     _________________________________

                                                                  JUDGES